Title: To Thomas Jefferson from George Jefferson, 19 February 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 19th. Febr. 1800

I should before this have sent you Mr. Anthony’s receipt for the 28 bundles of nail-rod that are down, and which I have delivered—but he is from home, and his Clerk refuses to grant a receipt, as he says he has received no instruction upon the subject.This information I should have given you sooner, but Mr. A has been expected from day to day ever since I received your letter; I however think it improper any longer to defer writing.
There are only 40 bundles left on the way which I hope will be shortly down; the balance Mr. Richardson informs me he has sold Mr. Randolph
I am Dear Sir Your Very humble servt.

Geo. Jefferson

